 1

 2

 3                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 4
                                                                     Nov 26, 2018
                                                                         SEAN F. MCAVOY, CLERK
 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
      exs rel. UPPI, LLC; and UPPI, LLC,          NO: 2:17-CV-395-RMP
 8    qui tam as Relator,
                                                  ORDER OF DISMISSAL WITHOUT
 9                                 Plaintiffs,    PREJUDICE

10          v.

11    TRILLAMED, LLC, and PETNET
      SOLUTIONS, INC.,
12
                                   Defendants.
13

14         The Relator UPPI, LLC having filed a Notice of Voluntary Dismissal of this

15   action, ECF No. 9, and the United States having filed its Notice of Consent to

16   Dismissal pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), ECF No. 10,

17   the Court rules as follows:

18         IT IS HEREBY ORDERED:

19         1.     This action is dismissed without prejudice and without costs as to

20                Relator UPPI, LLC and as to the United States; and

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1         2.    The sealed contents of the Court's file in this action shall remain under

 2               seal and shall not be made public.

 3         The District Court Clerk is directed to enter this Order and provide copies to

 4   counsel and close this case.

 5         DATED November 26, 2018.

 6
                                                s/ Rosanna Malouf Peterson
 7                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
